Title: From George Washington to Major General William Heath, 18 September 1779
From: Washington, George
To: Heath, William


        
          Dr Sir
          Head Quarters West Point Septr 18th 1779
        
        I have your favors of the 14th & 17th. Genl Knox is just now absent, but when he returns, I will inquire into the necessity of keeping the guard, you mention at Litchfield.
        North Castle Church would certainly be a very ineligible situation for Genl Howe. From his letter to me, he had not taken post there, but was rather reconnoitering a proper position. I had a particular object in view when I ordered the troops to move to pines bridge, but now seeing little or no probability of the matters taking place which induced me to send them down; I have therefore directed Genl Howe to march again with Glovers and Nixons Brigades to the Neighbourhood of lower Salem. I am Dr Sr Yr Most Obet, servt
        
          Go: Washington
        
        
        
          Be pleased to forward the inclosed to Genl Howe immediately—I have since writing the above met with a conveyance for it.
        
      